Title: To Benjamin Franklin from Georges Grand, 3 September 1778
From: Grand, Isaac-Jean-Georges-Jonas
To: Franklin, Benjamin


Monsieur
Amsterdam le 3 Septe 1778
J’ay eu l’honneur de vous rendre Compte, des manoeuvres de M. W. L. et de ses propositions, pour ouvrir icy une négociation particuliere de F 700/m pour la Province de Virginie.
Je m’etais flaté que mon Refus et les raisons dont je l’ai apuyé l’auraient détourné de suivre un projet aussi contraire aux Interets des Etats Unis que nuisible à leur Credit.
Mais Vous verrés par la Lettre cy Jointe, que je viens de recevoir de M. Dumas, que bien loin de se rebuter, il s’est arrangé avec un autre Maison d’icy avec laquelle il à fait un programme, ou Traitté par main de Notaire, qui engage non seulement la Province de Virginie, mais les Treize Etats unis ce que Je ne crois, ni praticable, ni possible, Sans Votre concours et celuy de Messieurs Vos Collègues.
Il faut espérer que le Livre que Vous m’avés annonçé nous parviendra assés Tot, pour prévenir l’effet de toutes ces menées. J’ay l’honneur d’etre, avec l’attachement le plus respecttueux Monsieur Votre tres humble et Tres obeissant serviteur
Grand
M. Le Doctr. Franklin
 
Addressed: To / The Honble. Doctor Franklin / Paris.
Endorsed: Mr. Grand Amsterdam Projects of Mr. W Lee
